DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/14/2021 has been entered.
 Response to Amendment
This office action is responsive to the amendment filed on 4/14/2021. As directed by the amendment: claims 1, 5, and 11 have been amended; claim 4 has have been cancelled; and no claims have been added. Thus, claims 1-3 and 5-22 are presently pending in this application.
Claim Objections
Claims 1 and 11 are objected to because of the following informalities:  
Claim 1, lines 9-10 recite “a first internal branch passage” but should read “the first internal branch passage” because it was previously recited in claim 1, line 5.
Claim 1, lines 17-18 recite “a second internal branch passage” but should read “the second internal branch passage” because it was previously recited in claim 1, line 15.
Claim 11 recites “the radiopaque marker” but should read “the one or more radiopaque markers” to be consistent with the language recited in claim 10, line 2.
Appropriate correction is required
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald (US Patent 4,309,994 A) in view of Schaeffer et al. (US Publication 2013/0245609 A1).
Regarding claim 1, Grunwald discloses a medical instrument (Figs. 1-9), comprising: 
a medical catheter (12) comprising:
an elongated main tube (11), the elongated main tube having an outer wall (11) surrounding an internal passage (18); 
a first branch tube (Top 15/16 in Fig. 1) having a first outer branch wall (Wall of top 15/16) connected to the outer wall of the elongated main tube (Fig. 1), the first outer branch wall surrounding a first internal branch passage (Interior of top 15/16) in communication with the internal passage of the elongated main tube (Fig. 1), the first branch tube having a first set of one or more apertures (Top 16) passing through the first outer branch wall to a first internal branch passage of the first branch tube (Fig. 1), the first set of one or more apertures being configured to permit fluid to pass through the first branch tube and into the internal passage of the elongated main tube when the medical catheter is in use (The first set of one or more apertures is perfectly capable of permitting fluid to pass through the first branch tube and into the internal passage of the elongated main tube when the medical catheter is in use because they are apertures); 
(Bottom 15/16 in Fig. 1) having a second outer branch wall (Wall of bottom 15/16) connected to the outer wall of the elongated main tube (Fig. 1), the second outer branch wall surrounding a second internal branch passage (Interior of bottom 15/16) in communication with the internal passage of the elongated main tube (Fig. 1), the second branch tube having a second set of one or more apertures (Bottom 16) passing through the second outer branch wall to a second internal branch passage of the second branch tube (Fig. 1), the second set of one or more apertures being configured to permit fluid to pass through the second branch tube and into the internal passage of the elongated main tube when the medical catheter is in use (The second set of one or more apertures being configured to permit fluid to pass through the second branch tube and into the internal passage of the elongated main tube when the medical catheter is in use because they are apertures), the first branch tube and the second branch tube being configured to have a memory of an first configuration (Fig. 1) where the first branch tube is resiliently displaced away from the second branch tube (Fig. 1); 
wherein an obturator is pre-installed within the medical catheter (Figs. 3 and 6), the first branch tube and the second branch tube being arranged in a second configuration wherein the first branch tube is proximate to the second branch tube while the obturator is resident within the medical catheter (Figs. 3 and 6), and the first branch tube and the second branch tube are configured to return to the first configuration via the memory when the obturator is displaced (Figs. 7-8).
Grunwald is silent regarding
a syringe with a plunger, the syringe attached to a needle having a needle tip with a bore, wherein the medical catheter is pre-installed within the needle through the bore, the first branch tube and the second branch tube being arranged in a second configuration wherein the first branch tube is proximate to the second branch tube while the medical catheter is resident within the needle, the plunger is configured to advance the medical catheter through the needle tip while in use, and the first branch tube and the second branch tube are configured to return to the first configuration via the memory when displaced beyond the needle tip by the plunger.
Schaeffer teaches a medical instrument (Figs. 3 and 4-4A), comprising: 
a medical catheter (210/210’) comprising:
(210/210’), the elongated main tube having an outer wall (Figs. 3 and 4-4A) surrounding an internal passage (220); 
a first branch tube (224/225) having a first outer branch wall (Wall of 224/225) connected to the outer wall of the elongated main tube (Fig. 3), the first outer branch wall surrounding a first internal branch passage (220) in communication with the internal passage of the elongated main tube (Fig. 3), the first branch tube having a first set of one or more apertures (228) passing through the first outer branch wall to a first internal branch passage of the first branch tube (Fig. 3), the first set of one or more apertures being configured to permit fluid to pass through the first branch tube and into the internal passage of the elongated main tube when the medical catheter is in use (The first set of one or more apertures is perfectly capable of permitting fluid to pass through the first branch tube and into the internal passage of the elongated main tube when the medical catheter is in use because they are apertures); 
the first branch tube being configured to have a memory of an first configuration (Figs. 3 and 4A) where the first branch tube is resiliently displaced away from the longitudinal axis of the medical catheter (Figs. 3 and 4A); 
a syringe (232) with a plunger (238), the syringe attached to a needle (236) having a needle tip with a bore (Fig. 4), wherein the medical catheter is pre-installed within the needle through the bore (Fig. 4), the first branch tube being arranged in a second configuration (Fig. 4) wherein the first branch tube is proximate to the longitudinal axis while the medical catheter is resident within the needle (Fig. 4), the plunger is configured to advance the medical catheter through the needle tip while in use (Fig. 4A, Paragraph [0084]), and the first branch tube configured to return to the first configuration via the memory when displaced beyond the needle tip by the plunger (Fig. 4A).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the medical instrument Grunwald to incorporate the teachings of Schaeffer to incorporate a syringe with a plunger, the syringe attached to a needle having a needle tip with a bore, wherein the medical catheter is pre-installed within the needle through the bore, the plunger is configured to advance the medical catheter through the needle tip while in use, since such a modification is the result of a simple substitution of one known element (Obturator 20, Grunwald) for (Delivery system 232, Schaeffer) to obtain predictable results (Deployment of medical catheter into the body). The modification of Grunwald in view of Schaeffer would teach the first branch tube and the second branch tube being arranged in a second configuration wherein the first branch tube is proximate to the second branch tube while the medical catheter is resident within the needle, and the first branch tube and the second branch tube are configured to return to the first configuration via the memory when displaced beyond the needle tip by the plunger because the medical catheter of Grunwald would be located within the delivery system 232 of Schaeffer and would operate the same way in which the medical catheter of Grunwald would assume its second configuration when it is located within the delivery system 232 of Schaeffer and return to its first configuration when displayed beyond the needle tip by the plunger of the delivery system 232 of Schaeffer.
 	Regarding claim 2, Grunwald in view of Schaeffer disclose the medical instrument of claim 1, wherein at least part of the elongated main tube extends along a central axis (Fig. 1, Grunwald), and wherein the first branch tube and the second branch tube extend outwardly from the central axis on opposite sides to provide an overall Y-shape or similar (Fig. 1, Grunwald).  
Regarding claim 3, Grunwald in view of Schaeffer disclose the medical instrument of claim 1, wherein the first branch tube and the second branch tube extend from one end of the elongated main tube (Fig. 1, Grunwald).  
Regarding claim 5, Grunwald in view of Schaeffer disclose the medical instrument of claim 1, wherein the plurality of apertures are distributed along the first branch tube and the second branch tube (Fig. 1, Grunwald), between a connection with the elongated main tube and a free end of each of the first branch tube and the second branch tube (Fig. 1, Grunwald).  
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald (US Patent 4,309,994 A) in view of Schaeffer et al. (US Publication 2013/0245609 A1) further in view of Becker et al. (US Patent 4,469,483 A).
Regarding claim 8, Grunwald in view of Schaeffer disclose the medical instrument of claim 1, but are silent regarding further comprising a radiopaque marker.  
Becker teaches a medical instrument (10), comprising: 
a medical catheter (10) comprising 
(10), the elongated main tube having an outer wall (10) surrounding an internal passage (Interior of 10); 
	further comprising a radiopaque marker (12). 	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have modified the medical instrument of Grunwald in view of Schaeffer to incorporate the teachings of Becker to incorporate a radiopaque marker in order to make the catheter visible to x-rays (Col 3, lines 44-45).  
Regarding claim 9, Grunwald in view of Schaeffer further in view of Becker disclose the medical instrument of claim 8, wherein the radiopaque marker extends along a length of the elongated main tube (Figs. 1-2, Becker).  
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Grunwald (US Patent 4,309,994 A) in view of Schaeffer et al. (US Publication 2013/0245609 A1) further in view of Patel (US Patent 7,766,961 B2).
Regarding claim 10, Grunwald in view of Schaeffer disclose the medical instrument of claim 1, but are silent regarding further comprising one or more radiopaque markers along the first branch tube and the second branch tube.  
Patel teaches a medical instrument (332), comprising: 
a medical catheter (332) comprising an elongated main tube (334), the elongated main tube having an outer wall (334) surrounding an internal passage (Interior of 334); 
a first branch tube (336) having a first outer branch wall (336) connected to the outer wall of the elongated main tube (Fig. 35), the first outer branch wall surrounding a first internal branch passage (Fig. 35) in communication with the internal passage of the elongated main tube (Fig. 35);
a second branch tube (336) having a second outer branch wall (336) connected to the outer wall of the elongated main tube (Fig. 35), the second outer branch wall surrounding a second internal branch passage (Fig. 35) in communication with the internal passage of the elongated main tube (Fig. 35),
further comprising one or more radiopaque markers along the first branch tube and the second branch tube (Col 40, lines 1-2).
(Col 40, lines 1-2).
Regarding claim 11, Grunwald in view of Schaeffer further in view of Patel disclose the medical instrument of claim 10, wherein the radiopaque marker is provided on or near a free end of each of the first branch tube and the second branch tube (Col 40, lines 1-2).
Response to Arguments
Applicant’s arguments, see pages 8-9, filed 4/14/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. § 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Grunwald (US Patent 4,309,994 A) in view of Schaeffer et al. (US Publication 2013/0245609 A1).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG-VAN N TRINH whose telephone number is (571)272-8039.  The examiner can normally be reached on Monday-Friday 9:15-5:45 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/HONG-VAN N TRINH/Examiner, Art Unit 3783    

/BRANDY S LEE/Primary Examiner, Art Unit 3783